IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38897

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 766
                                                 )
       Plaintiff-Respondent,                     )     Filed: December 30, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JORDAN RILEY ADAMSON,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order revoking probation and requiring execution of unified ten-year sentence
       with three-year determinate term for robbery, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jason M. Gray, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Jordan Riley Adamson pled guilty to robbery. Idaho Code §§ 18-6501, 18-6502, 18-204.
The district court imposed a unified ten-year sentence with a three-year determinate term, but
after a period of retained jurisdiction, suspended the sentence and placed Adamson on supervised
probation for ten years.    Subsequently, Adamson admitted to violating several terms of the
probation, and the district court consequently revoked probation and ordered execution of the
original sentence. Adamson appeals, contending that the district court abused its discretion in
revoking probation and declining to order a second period of retained jurisdiction.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122


                                                1
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation, a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a second period of retained jurisdiction. State v. Urrabazo, 150 Idaho
158, 162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on
appeal only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325,
834 P.2d at 327.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Adamson’s original sentence without modification. Therefore, the order revoking
probation and directing execution of Adamson’s previously suspended sentence is affirmed.




                                                2